COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-428-CV
 
 
IN RE BARRI LYN MCKASSON                                                  RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
Relator shall pay all costs of this original
proceeding, for which let execution issue.
PER
CURIAM
 
 
PANEL:  DAUPHINOT and LIVINGSTON, JJ.
 
DELIVERED:  December 18, 2009




     [1]See
Tex. R. App. P. 47.4.